11th Court of Appeals
 Eastland, Texas
            Opinion
 
Ryan Tyler
Hughey
Appellant
Vs.        No. 11-01-00116-CR B Appeal from
Dallas County
State of Texas
Appellee
 
Appellant
entered an open plea of guilty to the offense of aggravated sexual assault of a
child under the age of 14.  The trial
court convicted appellant and assessed his punishment at confinement for 20
years and a fine of $2,500.  We
affirm.  
Appellant=s
court-appointed counsel has filed a brief in which she conscientiously examines
the record.  In her brief, counsel
reviews the trial court=s jurisdiction, the validity of the
indictment, appellant=s plea, the admonishments given by the trial
court, the voluntariness of the plea, the admission of appellant=s confession,
the sufficiency of the evidence, the assessment of punishment, the validity of
the judgment, and the effectiveness of trial counsel.  Counsel discusses the applicable law and concludes that there are
no grounds upon which to predicate a reversal.     
Counsel
furnished appellant with a copy of the brief and advised appellant of his right
to review the record and file a pro se brief. 
A pro se brief has not been filed. 
Counsel complied with the procedures outlined in Anders v. California,
386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High
v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 
(Tex.Cr.App.1974); and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).




Following the
procedures outlined in Anders, we have independently reviewed the
record.  The record supports the trial
court=s conclusions
that appellant=s plea was
freely and voluntarily entered.  The
record does not reflect that counsel=s representation was not within the range
of competence demanded of attorneys in criminal cases or that there is a
reasonable probability that, but for counsel=s error, appellant would not have pleaded
guilty but would have insisted on going to trial.  Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Morrow, 952 S.W.2d
530 (Tex.Cr.App.1997).  Appellant was
afforded reasonably effective assistance of counsel in the trial court.  Strickland v. Washington, 466 U.S. 668 
(1984); Hernandez v. State, 988 S.W.2d 770 (Tex.Cr.App.1999).  We agree that the appeal is without
merit.  
The judgment of
the trial court is affirmed.
 
PER
CURIAM
 
November 15,
2001
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and 
Wright, J., and McCall, J.